Citation Nr: 1335680	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than December 10, 2007, for the award of a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to March 1971 with service in the National Guard from 1955 to 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, July 2011 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A Board decision in April 2009 denied entitlement to service connection for a heart disorder and entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran thereafter appealed the Board's decision only as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in February 2011, the Court vacates the Board's denial of the initial rating claim and remanded the case for readjudication in accordance with the decision. 

The initial rating issue was remanded in December 2011 to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2012, the Veteran testified at a hearing conducted before a Decision Review Officer as to the issue of an initial rating in excess of 50 percent for PTSD.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not had a heart disorder at any time since filing his claim for compensation.

2.  The PTSD results in occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; sleep impairment; and anxiety.

3.  Prior to December 10, 2007, the Veteran was service-connected for PTSD, evaluated as 50 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; hallux valgus of the right foot, evaluated as 10 percent disabling; and hallux valgus of the left foot, evaluated as 10 percent disabling;.  His combined disability rating was 70 percent.  

4.  Effective December 10, 2007, service connection for peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; and diabetic retinopathy, evaluated as zero percent disabling, was granted.  

5.  Prior to December 10, 2007, the Veteran's service-connected disabilities of PTSD, diabetes mellitus, type II, hallux valgus of the right foot, and hallux valgus of the left foot did not preclude him from obtaining or retaining substantially gainful employment; effective December 10, 2007, his service-connected peripheral neuropathy of the right lower extremity and left lower extremity combined with his other disabilities render him unemployable.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  The criteria for an effective date prior to December 10, 2007, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letters dated in February 2007, July 2007 and January 2011 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's claims for a higher initial rating for his PTSD and an earlier effective date for his TDIU arise from his disagreement with the initial rating and effective date following the grant of service connection and award of a TDIU.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, all of the letters informed the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  The Veteran's Social Security Administration (SSA) records were requested; a response received in January 2011 shows that such records had been destroyed.  Pertinent VA examinations were obtained in March 2007 (PTSD), August 2007 (heart disorder), August 2011 (PTSD and TDIU) and October 2012 (PTSD); a VA medical opinion only was obtained in January 2013 (TDIU).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders; the VA opinion also offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  


II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina], all chronic B-cell leukemias [including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia], multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

A review of the Veteran's STRs, including those from his National Guard service, show that examinations in November 1955, May 1956 and June 1965 revealed a normal heart.  November 1955 and June 1965 reports of medical history show that he denied symptoms such as shortness of breath, pain or pressure in chest, and palpitation or pounding heart.  Chest X-rays in May 1956 were negative.  His May 1958 report of medical history shows that while he denied symptoms such as pain or pressure in chest and palpitation or pounding heart, he answered yes to shortness of breath.  The Veteran reported having shortness of breath on exertion; it was not considered disabling.  A record dated in July 1966 reveals that the Veteran complained of chest pain for three months.  He was shown to have shortness of breath, chest pain and dyspnea.  No heart disorder was diagnosed.  Examinations in June 1967, October 1970, March 1971, April 1971, March 1976 and March 1985 also all revealed a normal heart.  Chest X-rays were negative in June 1967, March 1971 and April 1971, and within normal limits in March 1976 and March 1985.  His October 1970, March 1976 and March 1985 reports of medical history show that he denied symptoms such as shortness of breath, pain or pressure in chest, and palpitation or pounding heart.  He also denied heart trouble in March 1976 and March 1985.  There is no evidence in the Veteran's STRs of a diagnosis of, or treatment for, a heart disorder.

According to post-service medical records, the Veteran complained of chest pain of two years duration in October 1983.  No heart disorder was diagnosed at that time.  A record in January 1991 reveals that the Veteran had chest pain of undetermined etiology.  Again, no heart disorder was diagnosed.  

The Veteran was provided a VA examination in August 2007.  The examiner reviewed the Veteran's records and provided a diagnosis of "no current evidence of any coronary disease."  The examiner noted that there was only one entry in the Veteran's STRs in 1966 which stated sharp chest pains.  The examiner reported that a chest X-ray and a blood count were ordered at that time, but there appeared to be no other entries.  The examiner reported that the Veteran did not appear to have any current heart disease and took no medication for that and had never had any interventions.  The examiner opined that there appeared to be no relationship between those isolated chest pains in service and in addition, he had no current cardiac disease.  The examiner further opined that it did not appear that any chest pains while on active duty were related to any heart condition because the Veteran did not appear to have any current coronary disease.

At a VA examination for his service-connected diabetes mellitus, type II, in February 2008, the examiner reported that the Veteran had no known history of coronary artery disease or other cardiovascular disease.

None of the Veteran's treatment records during this appeal have shown any diagnosis of a heart disorder or symptoms associated with a heart disorder.  

Based on a review of the evidence, the Board concludes that service connection for a heart disorder is not warranted.  As the Veteran's service in Vietnam is confirmed, he was presumptively exposed to herbicides in service.  Although the Veteran's STRs show chest pains in 1966 and ischemic heart disease is a disability presumptively associated with herbicide exposure, there is no indication that he has had any heart disorder since he initially filed his claim in 2006.  

None of the Veteran's treatment records show any diagnosis of any heart disorder, to include ischemic heart disease.  Additionally, none of the Veteran's statements have shown that he reported being diagnosed with a heart disorder.  The August 2007 examiner concluded that there was no current evidence of any coronary disease.  A February 2008 VA examiner also reported that the Veteran had no known history of coronary artery disease or other cardiovascular disease.  These opinions are uncontradicted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of a heart disorder at any time during the appeal period.  Without evidence of a current diagnosis of a heart disorder, service connection for a heart disorder is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a heart disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of a current heart disorder, service connection for a heart disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a heart disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran has been diagnosed with PTSD.  This service-connected disability is rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  Specifically, pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A private psychiatric evaluation dated in October 2006 shows that the Veteran was attentive and cooperative with the evaluation.  He reported being married to the same woman he was married to when stationed in Vietnam.  The Veteran reported having a close relationship with his family.  He denied any suicidal thinking.  The Veteran reported that he had significant anger control problems, daily problems with sleeping, and ongoing flashbacks to his military service.  He denied any alcohol or drug problems, but stated that he had become a "food addict."  The examiner reported that testing showed that his thinking was likely to be characterized by obsessiveness and indecision.  The Veteran felt somewhat self-alienated and expressed a vague sense of remorse about past acts.  He felt that life was unrewarding and he found it hard to settle down.  The Veteran also endorsed many features of general anxiety.  The examiner reported that the Veteran was also having trouble with his ability to work as he appeared to be vulnerable to periods of stress, moodiness and ineffectiveness.  The examiner opined that due to the Veteran's medical problems with his weight and his psychological problems with his PTSD, he was unlikely to be able to gain or maintain suitable employment.  A GAF score of 41 was assigned.

The Veteran was afforded a VA examination in March 2007.  He reported being married for 49 years and living with his wife.  He reported that he had two adult children doing well and five grandchildren.  He reported that his main social support was his wife.  His leisure pursuits including reading.  There was no history of suicide attempts and violence/assaultiveness.  The examiner summarized the Veteran's psychosocial functional status as limited social functioning.  Examination revealed that he was clean, neatly groomed and casually dressed.  Psychomotor activity was unremarkable.  His speech was spontaneous, clear and coherent; attitude was cooperative, friendly, relaxed and attentive; affect was appropriate; mood varied and the Veteran reported that sometimes he felt down; attention was intact; he was oriented to person, time and place; thought process was logical; thought content was unremarkable; there were no delusions; he understood outcome of his behavior; there was no impairment of intellect; and he understood that he had a problem.  The Veteran had sleep impairment.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts.  He interpreted proverbs correctly.  His impulse control was good with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  Remote, recent and immediate memory was all normal.  

After testing, the examiner opined that the Veteran's degree of severity of his symptoms based on psychometric data was mild to moderate.  He was not employed and retired at the age of 65 due to eligibility by age or duration of work.  A GAF score of 58 was assigned.  The examiner opined that the current level of symptoms was moderate.  The examiner opined that the Veteran had some constriction in interpersonal functioning and some limitations in leisure activities.  They also opined that PTSD had not effected the Veteran's employment.  The examiner also opined that there was reduced reliability and productivity due to PTSD symptoms.  The examiner reported that the Veteran was able to work successfully despite the PTSD symptoms.  At present, he had some social constriction.  The examiner reported that he was still active with his immediate family.  The examiner reported that he had some decrease in leisure activities; he liked to read history, but had little else for leisure.  

A private evaluation dated in September 2007 by the October 2006 evaluator reveals that the Veteran reported that "everything is about the same."  The Veteran reported that he continued to have flashbacks and anger episodes.  A GAF score of 41 was again assigned.  The examiner opined that the Veteran's condition was severe and that he continued to be unable to gain or maintain suitable employment.

The Veteran was afforded a VA examination in August 2011.  A GAF score of 55 was assigned.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his wife passed away three and half years ago.  He had two children and five grandchildren.  He reported seeing his son once a month when he drilled in Lincoln.  The Veteran got together with his daughter a couple of times per month and that as she was on the road with her job, he reported that there were times that he kept his grandson.  The Veteran reported being a member of the Veterans of Foreign Wars (VFW).  He reported that he did not really have any people he socialized with.  The Veteran stated " a lot of my closer friends have passed...I tend to stay to myself...my wife has been gone around the track."  The Veteran reported that over the past four months, the track was where he walked every morning.  He reported meeting new people and other senior citizens while walking.  He also reported meeting another Vietnam veteran and that he and his wife would come out there.  The Veteran reported retiring at 65 and that Social Security placed him on disability at age 61.  He reported that he was able to work part time as a security guard until he was 65.  The examiner opined that the Veteran's PTSD would in and of itself not render him unemployable for sedentary employment.  

At his February 2012 hearing, the Veteran testified that he received disability benefits from SSA due to his feet and back.  February 2012 Hearing Transcript (T.) at 5.  He also testified that when examined by SSA, he was told that he was not able to work due to feet and back problems.  Id. at 9-10.  The Veteran testified that PTSD was not discussed with SSA.  Id. at 10.  

At a VA examination in October 2012, a GAF score of 58 was assigned.  The Veteran reported that his overall functioning did not deteriorate since the last examination in August 2011.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner reported that the Veteran explained that he got SSA disability when he was age 61 due to his back problems and he was not able to perform his heavy strength demand job.  He got his full time Social Security retirement at age 65.  The Veteran reported working part time as a security guard for about four years between ages 61 to 65.  The Veteran reported that he quit working due to age and difficulty with walking.  

The examiner reported that the Veteran arrived early and was cooperative and appeared in no distress.  The Veteran was adequately dressed and had good eye contact.  Speech was soft; thought process was logical and linear; thought content was negative for any hallucination, delusion, suicidal ideation and homicidal ideation; mood was okay; and affect was broad.  The examiner reported that the Veteran did sob when he discussed the death of his wife four and a half years ago.  He still missed her very much since they were married for almost 50 years.  The Veteran was fully oriented and his memory was intact times three.  Concentration, attention, insight and judgment were all good.  The examiner opined that the Veteran's overall PTSD symptoms and objective findings did not cause significant restrictions and limitations that would have precluded him from seeking and maintaining a sedentary type of work.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 50 percent is not warranted at any time since the award of service connection.  In this case, the actual symptoms shown in the treatment records, private evaluations and VA examinations fail to show that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Throughout this appeal, symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships have not been shown. 

In this case, while the Veteran's PTSD does cause occupational and social impairment, deficiencies in most areas have not been shown.  With regards to work, throughout this appeal the Veteran has been retired.  He reported to the October 2012 VA examiner that he retired due to back problems, which is consistent with his February 2012 testimony that he received SSA disability due to his feet and back.  The VA examiners all conducted thorough examinations that included a review of the claims file, yet no examiner opined that the Veteran's PTSD caused deficiencies in his work.  

The Board acknowledges the October 2006 and September 2007 private opinions from the same examiner indicating that the Veteran was unemployable due to his PTSD, indicating deficiencies in work.  However, the Board finds that these opinions have less probative value that those of the VA examiners.  The private examiner did not address the fact that the Veteran reported that he stopped working due to back and feet problems as opposed to his PTSD.  The Veteran himself testified that in terms of receiving SSA benefits, his PTSD was not discussed, weighing against a finding that the Veteran's PTSD causes occupational impairment sufficient to warrant a 70 percent rating.  While psychological testing was done in both private evaluations, neither evaluation included detailed mental status examinations like the VA examinations did.  Due to the failure to address the Veteran's physical disabilities, which he admitted caused him to stop working, as well as the lack of detailed mental status evaluations, the Board concludes that the private evaluations are less probative than the VA examinations.

Furthermore, even if the Veteran's PTSD does cause deficiencies in employment, deficiencies sufficient to support a 70 percent rating in other areas such as family relations, judgment, thinking, or mood have not been shown.

Throughout this appeal, the Veteran has been shown to have relationships with his family.  He reported to the private examiner in October 2006 that he had a close relationship with his family.  VA examinations all reflect that the Veteran remained married until his wife unfortunately passed away, as well as reported relationships with his children.  He reported to the August 2011 VA examiner that he saw his son once a month when he drilled in Lincoln and that he got together with his daughter a couple of times per month.  He also reported caring for his grandson when his daughter was on the road with her job.  The evidence of record has not show deficiencies in his family relationships.

The evidence also does not show deficiencies in judgment.  VA examinations throughout this appeal have shown that his judgment was intact.  The Veteran's contentions have not shown deficiencies in judgment.  Additionally, deficiencies in thinking have not been shown.  No impairment in the Veteran's thought content and thought process have been shown in this appeal as reflected by the mental status examinations contained in the VA examinations detailed above.  The Board acknowledges that the October 2006 private examiner reported that testing showed that his thinking was likely to be characterized by obsessiveness and indecision.  However, overall symptomatology as discussed above throughout this appeal do not indicate that the Veteran has deficiencies in judgment sufficient to support a 70 percent rating.  

Furthermore, deficiencies in mood have not been shown.  At worst, the Veteran reported that his mood varied and that he sometimes felt down at the March 2007 VA examination; however, his mood was "okay" in October 2012.  The Board acknowledges that the October 2006 private examiner opined that the Veteran appeared to be vulnerable to periods of moodiness.  However, the overall evidence of record does not show that the Veteran has mood deficiencies sufficient to support a 70 percent rating, even when taking into account his other symptoms.  

Throughout this appeal, symptoms indicative of a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships have not been shown in examination or in any treatment records.  While the October 2006 private examiner reported that testing suggested that the Veteran's thinking was likely to be characterized by obsessiveness, obsessional rituals interfering with routine activities have not been shown.  

The Board acknowledges that the list of symptoms supporting a 70 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown on examination, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above.  The overall symptomatology shown does not equate to such a level of disability supporting a 70 percent rating.  

Rather, the evidence indicates that the Veteran has occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's report that his mood varied is consistent with disturbances of mood.  Furthermore, although the Veteran reported being a member of the VFW as well as meeting new people and other senior citizens while walking, the evidence does not show effective relationships outside of his family, suggesting difficulty in establishing and maintaining effective work and social relationships.  As such, the evidence supports a finding that the Veteran's actual PTSD symptomatology and resulting occupational and social impairment is adequately compensated for by the assigned 50 percent rating.   

The Board notes that the reported GAF scores of 55 and 58 are indicative of moderate symptoms, consistent with a 50 percent rating.  While his GAF scores of 41 are indicative of serious symptoms, the actual symptomatology and resulting occupational and social impairment do not indicate that an initial rating in excess of 50 percent is warranted.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

In this case, the extent and severity of the Veteran's PTSD reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; sleep impairment, and anxiety, i.e., the level of impairment contemplated in the assigned 50 percent rating for psychiatric disabilities, along with other symptoms such as.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the Veteran's PTSD does not warrant a rating in excess of 50 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 70 percent for this service-connected disability.  This claim must be denied.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's PTSD has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that PTSD has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  

In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  The assigned 50 percent rating takes into account occupational impairment with reduced reliability and productivity.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

	C.  Earlier Effective Date

The Veteran's contentions throughout this appeal have indicated that he believes that he is entitled to an effective date earlier than December 10, 2007, for the award of a TDIU since he has been unemployable prior to that date.  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Also, in Mayhue v. Shinseki, 24 Vet. App. 273, 281 (2011), the Court held that a request for entitlement to a TDIU is part of an initial application for benefits, and the Board is required to consider evidence of unemployability as far back as the date of the underlying initial claim.

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2) ; Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Here, the RO assigned an effective date of December 10, 2007, the date that service connection was granted for peripheral neuropathy of the right and left lower extremities.  Prior to December 10, 2007, the Veteran's service-connected disabilities were PTSD, evaluated as 50 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; hallux valgus of the right foot, evaluated as 10 percent disabling; and hallux valgus of the left foot, evaluated as 10 percent disabling.  The effective date of service connection for PTSD was October 23, 2006.  Therefore, the Veteran's disabilities combined to 70 percent prior to December 10, 2007; the 70 percent combined rating was in effect from October 23, 2006.  Effective December 10, 2007, the Veteran was granted service connection for peripheral neuropathy of the right and left lower extremities, each evaluated as 10 percent disabling and diabetic retinopathy, evaluated as zero percent disabling; his combined disability rating is 80 percent disabling.  

The schedular requirements for TDIU require that if there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  Therefore, the Veteran met the schedular requirements for TDIU prior to December 10, 2007.  In this case, the Veteran met the schedular requirements effective October 23, 2006.  

In light of Rice and Mayhue, the Board concludes that the Veteran has had a claim pending since October 23, 2006, the date his claim for PTSD was received as the Veteran has contested the initial rating assigned to his disability.  He also met the schedular criteria for a TDIU as of that date.  The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (emphasis added).  In this case, December 10, 2007, is the later date.  38 C.F.R. § 3.400(o)(1).  

However, the Board must also consider whether the Veteran met the criteria for an award of a TDIU earlier than December 10, 2007.  As discussed above, the Veteran met the schedular requirements for a TDIU effective October 23, 2006, prior to the currently assigned effective date of December 10, 2007.  

A review of the evidence does not show that the Veteran's service-connected disabilities prior to December 10, 2007, of PTSD, diabetes mellitus, type II, and hallux valgus of the right and left feet rendered him unemployable.  With regards to the Veteran's PTSD, the VA examiners all opined that the Veteran's PTSD did not cause him to be unemployable.  Although the private examiner opined that the Veteran was unemployable due to his PTSD, as already discussed above, the Board concludes that the VA examinations have more probative value.  The private examiner did not address the Veteran's physical disabilities such as his back, and detailed mental status examinations were not performed.  As such, the Board concludes that the evidence does not support a finding that the Veteran's PTSD alone rendered him unemployable.

As for his diabetes mellitus, type II, a February 2008 examiner opined that that disability had no significant effects on his occupation.  Regarding his feet, as discussed above when evaluating his PTSD, the Veteran began receiving SSA disability at the age of 61 due to his back and feet, and then retired at the age of 65.  An August 2006 treatment record shows that surgery was recommended.  The Veteran was reported to have pain with ambulation.  No opinion regarding the effect of his hallux valgus on his employability was provided.  The Veteran was afforded a VA examination in June 2009.  He reported retiring as a security guard about six years ago.  The examiner opined that major functional impact was pain and weakness with repetitive use.  No opinion regarding whether his hallux valgus rendered him unemployable was provided.  

The Veteran was afforded VA examinations for all of his service-connected disabilities in August 2011.  The general medical examiner opined that in terms of individual unemployability secondary to diabetes mellitus, type II with peripheral neuropathy of the lower extremities and hallux valgus deformity, the Veteran would be unlikely to perform physical labor.  The examiner also opined that the Veteran could perform clerical duties without aggravating his service-connected diabetes with neuropathy of lower extremities.  An eye examiner in August 2011 opined that the Veteran's disability had no impact on his ability to work.  

A VA opinion was as to the effect of all of the Veteran's disabilities on his employability was obtained in January 2013.  The examiner reported reviewing the August 2011 VA examinations.  It was the examiner's opinion that the combined psychiatric and medical findings of the Veteran would show that he had sufficient restrictions and limitations from his service-connected conditions (PTSD, diabetes mellitus, type II and peripheral neuropathy) that would preclude him from seeking and maintaining any work.  His physical restrictions most likely would worsen his mental conditions and ultimately prevent him from full employment.

In this case, the medical evidence of record shows that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities help to render him unemployable.  Service connection for those issues was granted effective December 10, 2007.  Prior to that, the evidence fails to show that the Veteran's other service-connected disabilities rendered him unemployable.  The VA examinations and treatment records for his service-connected disabilities prior to December 10, 2007, do not show that he was unemployable due to those disabilities.  Rather, it was not until service connection for peripheral neuropathy was granted were VA opinions showing that the Veteran was unemployable due to service-connected disabilities provided.  Based on the evidence of record, the January 2013 rating decision awarding a TDIU shows that it was granted based on the combined effects of diabetes, neuropathy and PTSD. 

In sum, prior to December 10, 2007, while the Veteran did meet the criteria for a schedular TDIU, the medical evidence does not indicate that the Veteran was unemployable due to his then service-connected disabilities of PTSD, diabetes mellitus, type II, hallux valgus of the right foot, and hallux valgus of the left foot.  While the Veteran PTSD in addition to his diabetes were opined to cause him unemployability, it was also his peripheral neuropathy that was opined to render him unemployable.  As discussed above, the Veteran's disabilities did not combine to render him unemployable until he was granted service connection for peripheral neuropathy on December 10, 2007.  The evidence shows that his peripheral neuropathy along with other disabilities combine to render him unemployable.  Therefore, while the Veteran contends that the effective date for the grant of TDIU should be earlier than December 10, 2007, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.
 
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to an effective date earlier than December 10, 2007, for the award of a TDIU is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an effective date earlier than December 10, 2007, for the award of a TDIU is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


